UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7774



MARK E. RICHARDS,

                                               Plaintiff - Appellant,

          versus


LARRY W. SAUNDERS, Warden; ANTHONY PARKER;
KIMBERLY ORDILE, Operations Officer; JANE
MENEFEE, Mailroom Officer; FOUR UNKNOWN POLICE
OFFICERS, Coffeewood Correctional Center; FOUR
UNKNOWN   POLICE   OFFICERS,    The   Virginia
Department of Corrections; RONALD J. ANGELONE,
Director, Virginia Department of Corrections;
BARRY MEADOR, Coffeewood Correctional Center,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-01-805-7)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Mark E. Richards appeals the district court’s order

granting summary judgment to the Defendants and dismissing his

civil rights complaint challenging the conditions of confinement.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Richards v. Saunders, No. CA-01-805-7 (W.D. Va. Oct. 2,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -